Citation Nr: 0612347	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to service connection for heart disease due to 
the veteran's service-connected post-traumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESSES AT HEARING ON APPEAL

The veteran and Mr. B.



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1968.  

This case was before the Board of Veterans' Appeals (Board) 
in October 2003 and February 2005.  Each time, it was 
remanded for further development.  

In July 2004, the veteran had a videoconference hearing with 
a Veterans Law Judge who is no longer employed by the Board.  

In February 2006, the Board notified the veteran that he had 
a right to another hearing before a Veterans Law Judge who 
would rendered the decision on his appeal.  However, the 
veteran responded that he did not wish to have a hearing.  



FINDING OF FACT

The service-connected PTSD is shown as likely as not to 
aggravate the veteran's coronary artery disease.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
coronary heart disease is proximate due to or the result of 
the service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
service connection for heart disease.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  

Given the favorable action taken hereinbelow, any questions 
as to the appropriate disability rating or effective date 
will be addressed by the RO when it effectuates the grant of 
service connection.  


II.  The Facts and Analysis

During his video conference in July 2004, the veteran 
testified that his heart disease was due, at least in part, 
to his service-connected PTSD.  

In this regard, the Board notes that the veteran has had a 
permanent 100 percent schedular evaluation for PTSD since 
April 1997.  

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has stated that when a service-connected 
disorder causes an increase in disability to a non-service-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

In March 2003, during a VA cardiac examination, the examiner 
noted that the veteran had a number of risk factors for 
coronary artery disease, prior to being diagnosed with PTSD 
in 1997.  Such risk factors included a history of smoking, 
hypertension and dyslipidemia.  

Based on his review of the record, the VA examiner opined 
that it was more likely than not that the veteran's heart 
disease was caused by his risk factors rather than his 
service-connected PTSD.  The examiner was not asked and did 
not address the question of whether the veteran's heart 
disease was aggravated by his service-connected PTSD.  

In April 2003 and April 2005, the veteran's treating 
cardiologist, W. T. A., M.D., acknowledged that the etiology 
of the veteran's heart disease was multifactorial.  
Therefore, he conceded that he could not incriminate the 
veteran's PTSD in the etiology of his coronary artery 
disease.  

However, the physician opined that it was more likely than 
not that episodes of increased anxiety and stress induced by 
the service-connected PTSD could aggravate and exacerbate the 
veteran's coronary symptoms.  

In April 2005, following a careful and extensive review of 
the claims file, a VA examiner essentially supported Dr. A's 
conclusion.  In fact, the VA examiner specifically stated 
that "it [was] more likely than not that the service-
connected PTSD ha[d] caused a chronic increase in disability 
associated with the [veteran's] heart disease".  

In support of his conclusion, the VA examiner cited an 
increasing amount of medical literature pointing to a 
relationship between emotional stress and heart disease.  
Accordingly, service connection for coronary artery disease 
is warranted.  



ORDER

Service connection for coronary artery disease is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


